NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON, et al.,                   No. 20-16422

                Petitioners-Appellants,         D.C. No. 4:20-cv-00237-RM-JR

 v.
                                                MEMORANDUM*
BARBARA VON BLANCKENSEE,
Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Several inmates confined at the United States Penitentiary in Tucson,

Arizona appeal pro se from the district court’s judgment dismissing their 28 U.S.C.

§ 2241 habeas corpus petition, and the district court’s order denying their motion

for reconsideration of the dismissal order. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, see Marrero v. Ives, 682 F.3d 1190, 1192 (9th Cir.

2012), and we affirm.

      Appellants sought to pursue in the district court a joint § 2241 petition

challenging the conditions of confinement related to COVID-19. They contend

that the district court erred by dismissing their petition because 28 U.S.C. § 2242

authorized appellant Ryan Forrest to sign the petition on behalf of the other

petitioners, and the district court should have permitted joinder of all the

petitioners. The district court properly dismissed the action. Forrest, a non-

attorney, cannot represent others in court, see Johns v. County of San Diego, 114

F.3d 874, 876 (9th Cir. 1997), and Forrest failed to meet the requirements for next-

friend standing under § 2242. See Coal. of Clergy, Lawyers, & Professors v. Bush,

310 F.3d 1153, 1159-60 (9th Cir. 2002). Further, the district court did not abuse its

discretion in determining that joint prosecution of a single § 2241 habeas petition

by all petitioners would not be administratively feasible and militated against

joinder. See Dietz v. Bouldin, 136 S. Ct. 1885, 1891 (2016) (district courts have

inherent powers “to achieve the orderly and expeditious disposition of cases”

(internal quotation marks omitted)); Desert Empire Bank v. Ins. Co. of N. Am., 623

F.2d 1371, 1375 (9th Cir. 1980) (discussing standard of review and factors for

permissive joinder).

      Moreover, the district court did not err in declining to appoint counsel


                                           2                                      20-16422
because the appellants did not demonstrate “exceptional circumstances” that would

warrant the appointment of counsel. See Agyeman v. Corrs. Corp. of Am., 390

F.3d 1101, 1103 (9th Cir. 2004). Contrary to appellants’ assertions, the district

court did not “deny[] class certification” before “considering appointment of class

counsel.”

      Moreover, the district court did not abuse its discretion in denying the

motion for reconsideration because appellants did not present any new evidence or

legal arguments warranting relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).

      In light of this disposition, we need not reach appellants’ remaining

contentions.

      Appellant Jimmy Malone’s “Motion for Preliminary Injunction Pursuant to

Federal Civil Procedure 65(a)” is DENIED.

      AFFIRMED.




                                          3                                      20-16422